Citation Nr: 0831716	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  03-05 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disorder 
claimed as having been incurred in service.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a back disorder claimed as resulting from a lumbar puncture 
performed in September 2000.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from June 1970 to June 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in October 2002 
and February 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  By the October 
2002 rating decision, the RO denied the claim for 
compensation under 38 U.S.C.A. § 1151.  Thereafter, by the 
February 2003 rating decision, the RO found that new and 
material evidence had not been received to reopen the 
previously denied claim of service connection for a back 
disorder.  

For good cause shown, this appeal has been advanced on the 
Board's docket pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.900(c).

This case was previously before the Board in September 2003, 
October 2004, and December 2005.  In September 2003 the Board 
remanded the case for additional development.  Thereafter, in 
October 2004 the Board found that new and material evidence 
had been received to reopen the back claim, but remanded the 
underlying service connection claim, as well as the 
38 U.S.C.A. § 1151 claim, for additional development.  The 
Board denied the claims in December 2005.

The veteran appealed the Board's December 2005 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By a December 2007 Order, the Court, pursuant to a 
joint motion, vacated the Board's December 2005 decision, and 
remanded the case for compliance with the instructions of the 
joint motion. 

In accord with the instructions of the joint motion, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

As an additional matter, the Board observes that the veteran 
submitted a timely Notice of Disagreement with respect to the 
initial effective date assigned for the establishment of 
service connection for hearing loss by a November 2007 rating 
decision.  However, no timely Substantive Appeal following a 
February 2008 Statement of the Case (SOC) appears in the 
records assembled for the Board's review.  Consequently, the 
Board does not currently have jurisdiction to address that 
issue.  See 38 C.F.R. §§ 20.200, 20.302.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this case, the December 2007 joint 
motion that was the basis for the Court's Order in the case 
contended VA failed to satisfy the duty to assist.

With respect to the claim of service connection for a back 
disorder as incurred in service, the joint motion contended 
the Board did not indicate in its decision why it did not 
secure  the "12+" lay statements which the veteran 
indicated might be relevant to his claim.  Accordingly, a 
remand is required to obtain these lay statements.

In regard to the claim for compensation under 38 U.S.C.A. 
§ 1151, the Board notes that the law, as amended, reads as 
follows:

Compensation under 38 U.S.C.A. § 1151 
shall be awarded for a qualifying 
additional disability or a qualifying 
death of a veteran in the same manner as 
if such additional disability or death 
were service-connected.  For purposes of 
this section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and-

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, these factors 
must be shown: (1) Disability/additional disability; (2) that 
VA hospitalization, treatment, surgery, examination, or 
training was the cause of such disability; and (3) that there 
was an element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.361, in pertinent part also provides that

(1) Care, treatment, or examination. To 
establish that carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on VA's part 
in furnishing hospital care, medical or 
surgical treatment, or examination 
proximately caused a veteran's additional 
disability or death, it must be shown 
that the hospital care, medical or 
surgical treatment, or examination caused 
the veteran's additional disability or 
death (as explained in paragraph (c) of 
this section); and (i) VA failed to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider . . . .

38 C.F.R. § 3.361(d).

The joint motion contended that neither the Board nor VA 
medical opinions promulgated in this case addressed whether 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider as required by 
regulation.  Specifically, no medical opinion was promulgated 
as to whether a "reasonable health care provider" would 
have performed the lumbar puncture as it was performed in 
September 2000.  Therefore, it was contended that a new 
medical opinion must be promulgated in this case which 
addresses the applicable standard of care.  Consequently, the 
Board concludes that a new VA medical examination is required 
in order to comply with the instructions of the joint motion.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board further notes that, subsequent to its December 2005 
decision in this case, the Court promulgated a decision in 
the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which outlined specific information regarding 
disability rating(s) and effective date(s) that is to be 
provided to a claimant in the context of an initial claim for 
service connection.  Accordingly, on remand the veteran 
should be provided with this information. 

For the reasons stated above, the case is REMANDED for the 
following action:

1.  Please send the veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Please obtain the names and addresses 
of all medical care providers who have 
treated the veteran for his back 
disability since August 2005.  In 
addition, request that the veteran 
identify and/or provide the "12+" lay 
statements he has referenced regarding 
his claim of service connection for a 
back disorder.  After securing any 
necessary release, obtain the evidence 
not on file.

3.  After obtaining any additional 
evidence to the extent possible, the 
veteran should be afforded an examination 
to evaluate the current nature and 
etiology of his back disorder.  The 
claims folder should be made available to 
the examiner for review of pertinent 
documents therein in connection with the 
examination; the examiner must indicate 
the claims folder was reviewed.

In accord with the instructions of the 
December 2007 joint motion, the examiner 
should express an opinion as to whether 
it is at least as likely as not that the 
September 2000 procedure was the 
proximate cause of the veteran's current 
back disorder and whether it is at least 
as likely as not that a "reasonable 
health care provider" would have 
performed the lumbar puncture as it was 
performed in September 2000.  

The examiner should be advised that the 
term "at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

A complete rationale for any opinion(s) 
expressed should be provided.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

4.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, 
readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.  Attention is directed to the 
joint motion granted by the Court in 
December 2007.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental SOC (SSOC), which 
addresses all of the evidence obtained after the issuance of 
the last SOC in August 2005, and provided an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

